PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/112,665
Filing Date: 25 Aug 2018
Appellant(s): International Business Machines Corporation



__________________
Daniel P. Nelson Registration No. 52,063
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/21/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/13/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-10, 12, 14-17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Doi et al. (U.S. PGPub 2017/0168917 A1) in view of Goldberg et al. (US 9,996,545).


	As in claim 1, Doi et al. discloses a method for more effectively recording information in system logs, the method comprising: 
detecting a plurality of errors over a specified period of time (paragraph [0043], detection of errors over a specified period of time pertaining to timer 216); 
storing information associated with the plurality of errors in a memory buffer (paragraphs [0041] and [0043], error message information stored in memory buffer 204); 
preprocessing the information in the memory buffer to condense the information and remove duplication (paragraphs [0021] and [0045]-[0053], various preprocessing of information in memory buffer 204 in order to condense the information and remove duplication with respect to a logging level); and 

Doi does not specifically discloses removing duplication comprises removing duplication comprises representing multiple instances of a specific type of error with a single instance and providing a count indicating how many instances of the specific type of error single instance represents;
determining whether the multiple instances of the specific type of error span multiple log files and, if so, providing the single instance in its entirety and the count in each of the multiple log files;

However, Goldberg discloses removing duplication comprises representing multiple instances of a specific type of error with a single instance (Fig. 3, step 335, Col. 6, lines 9-20, “The log scanning component 135 determines whether there are redundant copies of log entries, and deduplicates the system logs by removing the redundant log entries. The log scanning component 135 determines whether log entries are duplicates of one another by comparing the machine-encoded text 127 of the entries.”); and providing a count indicating how many instances of the specific type of error single instance represents (Col. 6, lines 4-40, log scanning component records number of copies of log entry as well as the time period in which the copies appeared, log analysis component 140 records quantities  and time spans for specific type of errors which can be user-specific or preprogrammed settings, “The extent of deduplication can be specified by user-input settings, and may depend on the content of the log entry.”);

determining whether the multiple instances of the specific type of error span multiple log files and, if so, providing the single instance in its entirety and the count in each of the multiple log files (Col. 6, lines 21-40, “the log analysis component 140 can be configured to flag log entries that have features the user considers significant. For example, the user may consider log entries that report system errors to be significant”, wherein the specific type of error is interpreted as system error and log scanning component determined the occurs of specific type of instance in multiple log entries, after deduplicating redundant copies of log entries, a single copy of significant log entry is sent to log analysis component);


It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to have included the user notification as taught by Goldberg et al. in the invention of Doi et al.  This would have been obvious because deduplicating log entries by comparison as taught by Goldberg et al. yields the predictable result of indicating the severity of or the necessity of attention to a problem such as may be experienced in the invention as taught by Doi et al.


	As in claim 2, Doi et al. discloses detecting the plurality of errors comprises detecting the plurality of errors on at least one of a host system and a storage system (Figs. 1-2; paragraph [0034] and [0039], host system 120 and/or storage system 110).

	As in claim 3, Doi et al. discloses condensing the information comprises grouping the errors by error type (paragraphs [0045]-[0053], condensing of information based on grouping error by error type trace logging level).


	As in claim 8, Doi et al. discloses a computer program product for more effectively recording information in system logs, the computer program product comprising a computer-readable storage medium having computer-usable program code embodied therein, the computer-usable program code configured to perform the following when executed by at least one processor:
detect a plurality of errors over a specified period of time (paragraph [0043], detection of errors over a specified period of time pertaining to timer 216); 
store information associated with the plurality of errors in a memory buffer (paragraphs [0041] and [0043], error message information stored in memory buffer 204); 
preprocess the information in the memory buffer to condense the information and remove duplication (paragraphs [0021] and [0045]-[0053], various preprocessing of information in memory buffer 204 in order to condense the information and remove duplication with respect to a logging level); and 

Doi does not specifically discloses removing duplication comprises removing duplication comprises representing multiple instances of a specific type of error with a single instance and providing a count indicating how many instances of the specific type of error single instance represents;
determining whether the multiple instances of the specific type of error span multiple log files and, if so, providing the single instance in its entirety and the count in each of the multiple log files;

However, Goldberg discloses removing duplication comprises representing multiple instances of a specific type of error with a single instance (Fig. 3, step 335, Col. 6, lines 9-20, “The log scanning component 135 determines whether there are redundant copies of log entries, and deduplicates the system logs by removing the redundant log entries. The log scanning component 135 determines whether log entries are duplicates of one another by comparing the machine-encoded text 127 of the entries.”); and providing a count indicating how many instances of the specific type of error single instance represents (Col. 6, lines 4-40, log scanning component records number of copies of log entry as well as the time period in which the copies appeared, log analysis component 140 records quantities  and time spans for specific type of errors which can be user-specific or preprogrammed settings, “The extent of deduplication can be specified by user-input settings, and may depend on the content of the log entry.”);

determining whether the multiple instances of the specific type of error span multiple log files and, if so, providing the single instance in its entirety and the count in each of the multiple log files (Col. 6, lines 21-40, “the log analysis component 140 can be configured to flag log entries that have features the user considers significant. For example, the user may consider log entries that report system errors to be significant”, wherein the specific type of error is interpreted as system error and log scanning component determined the occurs of specific type of instance in multiple log entries, after deduplicating redundant copies of log entries, a single copy of significant log entry is sent to log analysis component);


It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to have included the user notification as taught by Goldberg et al. in the invention of Doi et al.  This would have been obvious because deduplicating log entries by comparison as taught by Goldberg et al. yields the predictable result of indicating the severity of or the necessity of attention to a problem such as may be experienced in the invention as taught by Doi et al.


	As in claim 9, Doi et al. discloses detecting the plurality of errors comprises detecting the plurality of errors on at least one of a host system and a storage system (Figs. 1-2; paragraph [0034] and [0039], host system 120 and/or storage system 110).

	As in claim 10, Doi et al. discloses condensing the information comprises grouping the errors by error type (paragraphs [0045]-[0053], condensing of information based on grouping error by error type trace logging level).

	
	As in claim 15, Doi et al. discloses a system for more effectively recording information in system logs, the system comprising:
at least one processor (Fig. 1); and
at least one memory device operably coupled to the at least one processor and storing instructions for execution on the at least one processor (Fig. 1), the instructions causing the at least one processor to:  
detect a plurality of errors over a specified period of time (paragraph [0043], detection of errors over a specified period of time pertaining to timer 216); 
store information associated with the plurality of errors in a memory buffer (paragraphs [0041] and [0043], error message information stored in memory buffer 204); 
preprocess the information in the memory buffer to condense the information and remove duplication (paragraphs [0021] and [0045]-[0053], various preprocessing of information in memory buffer 204 in order to condense the information and remove duplication with respect to a logging level); and 
Doi does not specifically discloses removing duplication comprises removing duplication comprises representing multiple instances of a specific type of error with a single instance and providing a count indicating how many instances of the specific type of error single instance represents;
determining whether the multiple instances of the specific type of error span multiple log files and, if so, providing the single instance in its entirety and the count in each of the multiple log files;

However, Goldberg discloses removing duplication comprises representing multiple instances of a specific type of error with a single instance (Fig. 3, step 335, Col. 6, lines 9-20, “The log scanning component 135 determines whether there are redundant copies of log entries, and deduplicates the system logs by removing the redundant log entries. The log scanning component 135 determines whether log entries are duplicates of one another by comparing the machine-encoded text 127 of the entries.”); and providing a count indicating how many instances of the specific type of error single instance represents (Col. 6, lines 4-40, log scanning component records number of copies of log entry as well as the time period in which the copies appeared, log analysis component 140 records quantities  and time spans for specific type of errors which can be user-specific or preprogrammed settings, “The extent of deduplication can be specified by user-input settings, and may depend on the content of the log entry.”);

determining whether the multiple instances of the specific type of error span multiple log files and, if so, providing the single instance in its entirety and the count in each of the multiple log files (Col. 6, lines 21-40, “the log analysis component 140 can be configured to flag log entries that have features the user considers significant. For example, the user may consider log entries that report system errors to be significant”, wherein the specific type of error is interpreted as system error and log scanning component determined the occurs of specific type of instance in multiple log entries, after deduplicating redundant copies of log entries, a single copy of significant log entry is sent to log analysis component);


It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to have included the user notification as taught by Goldberg et al. in the invention of Doi et al.  This would have been obvious because deduplicating log entries by comparison as taught by Goldberg et al. yields the predictable result of indicating the severity of or the necessity of attention to a problem such as may be experienced in the invention as taught by Doi et al.


	As in claim 16, Doi et al. discloses detecting the plurality of errors comprises detecting the plurality of errors on at least one of a host system and a storage system (Figs. 1-2; paragraph [0034] and [0039], host system 120 and/or storage system 110).

	As in claim 17, Doi et al. discloses condensing the information comprises grouping the errors by error type (paragraphs [0045]-[0053], condensing of information based on grouping error by error type trace logging level).

	As in respective claims 5, 12 and 19, Goldberg, discloses removing duplication further comprises providing a timestamp for each instance that the single instance represents (Col. 6, lines 1-8, time period for each log entries are being recorded).

As in respective claims 7 and 14, Goldberg, teaches of providing the timestamps in each of the multiple log files including the remainder of the respective limitations of base claims 1 and 8 (Col. 6, lines 1-8, time period for each log entries are being recorded).




Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Doi, and Goldberg in view of Parry (U.S. PGPub 2003/0156874 A1).

	As in respective claims 4, 11, and 18, Doi et al. teaches of condensation of information and an error type, including the remainder of the respective limitations of base claims 3, 10, and 17.
	However, Doi, and Goldberg fails to explicitly teach of a single stack trace as claimed.
	Parry teaches providing a single stack trace per error type (paragraph [0030], a single stack trace associated with a single error type).
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to have included the single stack trace as taught by Parry in the invention of Doi, and Goldberg.  This would have been obvious because condensing of information of which includes a stack trace and an associated error type as taught by Parry would have yielded the predictable result of organizing error information to be presented to a user that may be involved in troubleshooting in an invention such as that taught by Doi, and Goldberg

*	*	*
Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Doi, and Goldberg in view of Astigarraga et al. (U.S. PGPub 2017/0214605 A1).

	As in respective claims 6, 13, and 20, Doi et al. teaches of a count of error type, including the remainder of the respective limitations of base claims 5, 12, and 19.
	However, Doi, and Goldberg fails to explicitly teach of a notification to a user based on a threshold count.
	Astigarraga et al. teaches notifying a user in the event an error count reaches a threshold (paragraph [0045]).
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to have included the user notification as taught by Astigarraga et al. in the invention of Doi, and Goldberg.  This would have been obvious because applying error notification to a user as taught by Astigarraga et al. yields the predictable result of indicating the severity of or the necessity of attention to a problem such as may be experienced in the invention as taught by Doi, and Goldberg.

 (2) Response to Argument
 
Appellant asserts that the cited prior art references fail to teach “determining whether the multiple instances of the specific type of error span multiple log files and, if so, providing the single instance in its entirety and the count in each of the multiple log files” as recited in appellant’s independent claims 1, 8 and 15.
Response: 
Goldberg teaches that user can designate certain types of log entry as significant (e.g. log entries that record system errors…) as described in Col. 4, lines 23-26.  Thus, user designated system errors can be interpreted as specific type of errors as claimed. 

Col. 4, lines 16-33 is reproduced here for reference.
Determination of the significance of a log entry is carried out by the log analysis component 140. If the log analysis component 140 detects a log entry that may be significant, it flags the entry. In some cases, a log entry can be flagged when the log scanning component 135 detects many copies of it and/or its repetition over a long time span (e.g., at least one copy detected every hour for more than eight hours). There may also be cases in which a user designates certain types of log entry as significant (e.g., log entries that record system errors, scheduled updates, input from external devices, etc.). The log analysis component 140 can detect and flag these significant log entries. When a log entry is flagged, an alert can be sent to a user. In some cases, a flag can indicate that a problem in the system has been detected. Additionally, in some embodiments, user-input settings can instruct the log scanning component 135 to refrain from deduplicating all or a portion of log entries that are considered significant.

System logs are records of various events that take place in a computer system, system logs can record system errors.  Processing environment 200 shown in Fig. 2 of Goldberg includes various console displays 105-1…105-N displaying system logs. System errors (i.e. specific type of error) are recorded in the multiple system logs (i.e. multiple log files). Each console display 105 is paired with an OCR processing environment 202, to produce a machine coded text 127 of the system logs and transferred to text processing device 232. Therefore, it is clear that a log scanning component 135 scans each of the transferred text version of systems logs and detect the redundant log entries (including specific type of error, such as system error) (Col. 4, lines 58- Col. 5, lines 1-41).
Col. 4, lines 58- Col. 5, lines 1-41 is reproduced here for reference.

FIG. 2 is a block diagram illustrating a second system log processing environment 200, according to some embodiments. The same processes can be carried out in processing environment 200 as in processing environment 100. However, in processing environment 200, the image acquisition component 120, image processing component 125, and text processing component 130 are not contained in a single device. Rather, the system includes at least one image acquisition device 212-1, 212-2, 212-N, (collectively 212), an image processing device 222, and a text processing device 232. Processing environment 200 also includes at least one console display 105-1, 105-2, 105-N, (collectively 105).
(19) The components of processing environment 200 are arranged so that the image acquisition device 212 and the image processing device 222 together form an optical character recognition (OCR) processing environment. There is at least one OCR processing environment 202-1, 202-2, 202-N, (collectively 202), and each OCR processing environment 202 is connected to a central text processing device 232. Though not illustrated in FIG. 2, in some embodiments, there can be more than one text processing device 232. The OCR processing environment 202 is illustrated as containing one image processing device 222 and at least one image acquisition device 212, but other arrangements are possible. For example, in some embodiments, the OCR processing environment 202 can have more than one image processing device 222. There may also be instances in which a user has more than one console display 105, and each console display 105 is paired with an OCR processing environment 202.
(20) The image acquisition device 212 includes an image acquisition component 120, a camera 115, and a mounting adaptor 117. These components are discussed in greater detail with respect to FIG. 1. Though FIG. 2 illustrates one camera 115, each image acquisition device 212 can include a camera 115. One or more image acquisition devices 212 collect images of system logs from the console display 105, and transfer the images to the image processing device 222. The image processing device 222 contains the image processing component 125, which converts system log text in the images to machine-encoded text 127, as discussed with respect to FIG. 1.
(21) Machine-encoded text 127 of the system logs produced by the image processing device 222 is transferred from the OCR processing environment 202 to the text processing device 232. In some embodiments, multiple OCR processing environments 202 send the machine-encoded text 127 of log entries to a central text processing device 232. The text processing device 232 includes a log scanning component 135 and a log analysis component 140, which monitor, deduplicate, analyze, and flag system logs.
(22) FIG. 3 is a flow diagram illustrating a process 300 of system log collection, deduplication, and analysis, according to some embodiments. In operation 310, photographic images of log entries from the user's system are captured as they appear on a console display 105. The image collection can occur continuously or at user-specified times. The photographic images can be still images or videos, and they can be collected by the log processing device 110 or the image acquisition device 212. In this example, the log processing device 110 and the image acquisition device 212 each employ the camera 115, image acquisition component 120, and mounting adaptor 117 to capture the images.
(23) Photographic images of the system log entries collected by the log processing device 110 or the image acquisition device 212 in operation 310 are processed in operation 320, producing machine-encoded text 127 of the log entries. The processing operation 320 is carried out by the image processing component 120. As discussed in greater detail with respect to FIG. 1, the image processing component 125 converts the images of system log text into machine-encoded text 127.
(24) The machine-encoded text 127 produced by the image processing component 120 in operation 320 is scanned in operation 330. The log scanning operation 330 determines whether there are redundant copies of system logs. The log scanning operation 330 is carried out by the log scanning component 135, and it can occur continuously as images appear or at user-specified times. Additionally, the system logs can be scanned in real-time, or they can be stored, and scanned at another time. The log scanning component 135 can be in the text processing device 232 or the log processing device 110. Additionally, the log scanning component 135 can record the number of copies of a log entry, as well as the time period in which the copies appeared.

Once the log scanning component 135 locates redundant copies of a log entry, the log scanning component 135 deduplicates the system logs in operation 335. This step removes redundant copies of a log entry. The quantity of redundant log entries that are removed also recorded as described in Col. 3, lines 61-67, Col. 4, lines 1-7.
Col. 3, lines 61-67, Col. 4, lines 1-7 is reproduced here for reference.

In some embodiments, all redundant copies of log entries are removed during deduplication. However, in other embodiments, a portion of the redundant copies of log entries are removed. Instructions directing the extent of deduplication can be input by a user or organization. For example, a user may specify that log entries should be deduplicated when the number of log entries surpasses a threshold number. The portion size can be any number of system log copies, and the number can be preprogrammed or specified by the user. Additionally, instructions could specify that log entries recorded at particular times be deduplicated. The log scanning component 135 can additionally record the time span of deduplication and the quantity of redundant log entries that are removed. If the log scanning component 135 records that a log entry has a number of redundant copies that surpasses a threshold number of copies over a designated time span, this log entry may be considered significant or in some way indicative of a problem with the system. One example of a threshold number and time span is 1,000 redundant copies of a log entry in one hour, though other threshold numbers and time spans can be used.


Therefore, examiner asserts the combination of Doi and Goldberg teach each and every claim limitations as claimed.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KAMINI B PATEL/Primary Examiner, Art Unit 2114

                                                                                                                                                                                                        Conferees:

/JOSEPH R KUDIRKA/Primary Examiner, Art Unit 2114
                                                                                                                                                                                                        /MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.